Citation Nr: 1340888	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  10-02 243	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska

THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, claimed as secondary to service-connected low back disability.  

2.  Entitlement to service connection for degenerative joint disease of the left knee, claimed as secondary to service-connected low back disability.  

3.  Entitlement to a disability rating in excess of 20 percent for low back strain and partial ankylosis involving L3-L4 with spondylosis at L1-L2 and L4-L5 (low back disability).  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney

ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1968 to August 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of September 2009, April 2010, and August 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In August 2012, the Board remanded the case for further development, which has been completed with regard to the issues decided herein.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The claims of service connection for a bilateral hip disability and for TDIU are REMANDED to the RO.


FINDINGS OF FACT

1.  The left knee disability is not proximately due to, the result of, or aggravated by the service-connected low back disability.  

2.  The low back disability does not result in forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, or any incapacitating episodes.  







CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1137, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for a disability rating in excess of 20 percent for the low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5237 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters of August 2009 and April 2011 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b)(1).  The August 2009 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating; this letter also provided information regarding secondary service connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The April 2011 letter informed the Veteran of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a May 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  




The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  

Over the course of his appeals, the Veteran has undergone numerous VA examinations with regard to the left knee claim and the claim for increase.  And the examinations contain sufficient details to determine whether service connection is warranted and to rate the low back disability.  

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Left Knee Disability

Principles of Service Connection

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110.  

Generally, to establish entitlement to VA disability compensation, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 



Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

If a Veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including degenerative joint disease or arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disability shown to be secondary to an already service-connected disorder.  38 C.F.R. § 3.310 (providing that "a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected").  

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  






If a Veteran was in combat, VA shall accept as sufficient proof of service connection of any disease alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence.  38 U.S.C.A. § 1154(b).

The presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular disease was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required.  Stated differently, evidence of a current disability and a nexus to service is still required.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible. "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 





If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b).

Evidence 

The service treatment records show that in May 1970 the Veteran fell overboard while attempting to move from one ship to another.  While the Veteran was seen by psychiatrists after the incident, there is no evidence in the service treatment records of a complaint of a left knee problem as a result of the fall.  On separation examination, there was no left knee abnormality.  

After service, in July 2009, R.C., D.O., stated that the Veteran experienced intermittent left knee pain and that there was evidence of osteoarthritic changes.  Dr. R.C. stated that there was some correlation between the left knee pain and a back injury."  Dr. R.C. stated that the Veteran had altered his gait to protect his back, resulting in left knee degeneration, and that with a reasonable degree of medical certainty, the left knee pain related to the back injury.

On VA examination in August 2009, the Veteran complained of left knee stiffness and pain.  He stated that his left knee began hurting 3 to 4 years earlier, but the pain had increased in the month prior to the examination.  The Veteran denied any prior left knee trauma.  The diagnosis was patellofemoral degenerative joint disease of the left knee.  The VA examiner concluded that the left knee disability was less likely than not due to or aggravated by the service-connected low back disability.  



The VA examiner explained that the Veteran walked with an antalgic gait, favoring his left knee, but the Veteran did not favor his back and the Veteran stood erect without a complaint of back pain.  The VA examiner stated that as there were no medical records establishing any chronic left knee issues and as there was a lack of chronicity and congruency, regarding the relationship of the back and left knee, it was less likely than not the left knee disability was due to or aggravated by the service-connected back disability.  

On VA examination in October 2012.  The diagnosis degenerative joint disease in the left knee.  With regard to etiology, the VA examiner stated that he could not find any valid medical reason why degenerative joint disease in the left knee would be caused by or aggravated by the service-connected low back disability.  The VA examiner noted that the Veteran had mild degenerative changes in each knee.  The VA examiner stated that it was unusual that the left knee arthritis would be claimed as secondary to the back, but not the right knee.  The VA examiner determined that there was no valid medical reason that the lower back disability caused degenerative joint disease of the left knee.  The VA examiner concluded that there was no evidence to suggest or support the idea that the back disability aggravated the left knee disability.  
Analysis

Although the Veteran suffered an in-service fall in 1970, there was no evidence of  a left knee injury and no left knee disability was shown on separation examination.  And the Veteran does not assert that the left knee disability is related to service or to the in-service fall.

On the basis of the service treatment records alone, the current degenerative joint disease of the left knee was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) is not warranted. in-service fall.





As the Veteran does not assert and the evidence does not show that degenerative joint or arthritis, which is listed as a chronic disease under 38 C.F.R. § 3.309(a) , was noted in service, the provisions of 38 C.F.R. § 3.303(b), pertaining to chronicity and continuity of symptomatology do not apply, and service connection under 38 C.F.R. § 3.303(b) is not warranted.  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013) (chronicity and continuity of symptomatology apply to a "chronic" disease listed under 38 C.F.R. § 3.309(a) and "noted" in service).

The Veteran does assert that the left knee disability is secondary to the service-connected back disability.

There is conflicting evidence on the question of secondary service connection. 

The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion rendered in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008).

The medical evidence in favor of the claim is the opinion of Dr. R.C., who stated that the Veteran had altered his gait to protect his back, resulting in left knee degeneration, and that with a reasonable degree of medical certainty, the left knee pain related to the back injury. 

The medical evidence against the claim are the opinions of two VA examiners.  One VA examiner noted that the Veteran favored his left knee, but stated that there was no evidence that the Veteran favored his back, or that his altered gait was an effort to compensate for back pain.  The VA examiner also noted the complete lack of complaints of left knee pain.  The other VA examiner also noted that the Veteran had degenerative changes in right knee as well as in the left knee.  




The VA examiner also stated that there was no valid medical reason that would support a link between the left knee disability and the service-connected low back disability. Both examiners determine that the left knee disability was not caused by or aggravated by the service-connected low back disability.  

Unlike the private medical opinion, both VA examiners addressed causation and aggravation and provided a rationale for the conclusions reached in their opinions.  

The private medical opinion only related knee pain to the low back and the opinion is inconclusive as the whether the low back disability caused or aggravated the left knee disability, which is the medical question here.

The Board therefore finds that the opinions of the VA examiners are persuasive evidence, which oppose, rather than support, the claim and outweighs the private medical opinion. 

To the extent that the Veteran asserts that his left knee disability is secondary to his low back disability, the question is whether the Veteran as a lay person is competent to offer an opinion on the causal relationship or nexus between the current left knee disability and the service-connected low back disability. 

A left knee disability, degenerative joint disease, is not simple medical condition the Veteran is competent to identify, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to identify degenerative joint disease.







Also degenerative joint disease is not a type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer). 

Applying the guidance of current case law, degenerative joint disease is an internal disease process more analogous to rheumatic fever rather than flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  For this reason, degenerative joint disease is not a type of condition under case law that has been found to be capable of lay observation. 

As degenerative joint disease is not the type of condition that can be identified based on personal observation either as a simple medical condition under Jandreau or by case law, any inference based on what is not personally observable cannot be competent lay evidence.  And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between the current left knee disability and the service-connected low back disability. 

Since the Veteran's lay opinion is not competent evidence, the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim.  As the evidence is not admissible, the Board need not reach the credibility of the evidence. 





Although the Veteran has degenerative joint disease, a type of arthritis, there is no evidence that the disability was manifest to a degree of 10 percent or more within one year of his active service, precluding presumptive service connection as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309.

On the basis of the evidence of record, the Board concludes that the preponderance of the evidence is against the claim of service connection for a left knee disability on a direct and secondary basis.  As the preponderance of the evidence is against the claim, the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Increased Rating for a Low Back Disability

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran is currently evaluated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5237, lumbosacral strain.  When rating spinal disabilities, either of two sets of criteria may be applied.  




Such disabilities may be rated based upon the degree of limitation of motion, or, in the case of intervertebral disc syndrome, on the cumulative amount of time in which the condition was incapacitating over the prior 12 months.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the General Rating Formula, the criteria for a 20 percent rating are thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The criteria for a 40 percent rating are forward flexion of the thoracolumbar spine to 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  






The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. 38 C.F.R. §§ 4.40, 4.45.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months are assigned a 40 percent rating, and incapacitating episodes having a total duration of at least 6 weeks during the past 12 months are assigned a 60 percent rating.  38 C.F.R. § 4.71a, DC 5243.

An "incapacitating episode" for purposes of totaling the cumulative time is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evidence 

On VA examination in March 2010, the Veteran complained of increasing pain, fatigue, decreased motion, stiffness, weakness, and spasms.  The Veteran did not complain of radiating pain or of incapacitating episodes.  On examination, the posture and gait were normal.  The spinal curvature was normal.  There was no evidence of radiculopathy.  





Forward flexion was to 70 degrees and extension was to 5 degrees.  Lateral flexion, right and left, was to 15 degrees, lateral rotation, right and left, was to 20 degrees.  With repetitive motion, the flexion was to 65 degrees.  

In April 2011, the Veteran sought VA treatment for back pain.  At that time, forward flexion was to 80 degrees and extension was to 20 degrees.  Left and right lateral rotation was to 60 degrees each way, and left and right lateral rotation was to 40 degrees each way.  

On VA examination in May 2011, the Veteran complained of fatigue, decreased motion, stiffness, weakens, and pain in his lower back.  He complained of moderate weekly flare-ups.  The Veteran stated that he had no incapacitating episodes in the previous 12 months.  On examination, posture, head position, and gait were normal.  There was no abnormal spinal curvature or ankylosis.  There were no spasms, atrophy, guarding, tenderness, or weakness.  The sensory and motor examinations were normal.  The VA examiner found no evidence of incapacitating episodes due to intervertebral disc syndrome.  

Flexion was to 70 degrees, extension was to 10 degrees, left and right lateral flexion were to 20 degrees, and left and right lateral rotation were 20 degrees.  There was objective evidence of pain with active motion.  Repetitive motion showed additional evidence of pain and limitation of motion.  With repetitive motion, flexion was to 60 degrees, extension to 5 degrees, and left and right lateral flexion and rotation were limited to 15 degrees.  

On VA examination in October 2012, the Veteran complained of difficulty walking and pain, especially when walking a great distance.  The Veteran stated that the pain did not radiate.  The Veteran denied radicular symptoms and symptoms of sciatica.  

On examination, the VA examiner reported full strength in the lower extremities.  Sensation was intact.  

There was no tenderness, atrophy, or spasms.  There were no signs or symptoms of radicular pain or radiculopathy, and the Veteran did not suffer from bowel or bladder impairment.  Flexion was to 65 degrees with pain beginning at 60.  Extension was to 10 degrees with pain beginning at 10.  The Veteran had right and left lateral flexion of 15 degrees each way with pain beginning at 15 degrees.  The Veteran had right and left lateral rotation of 20 degrees each way with pain beginning at 20.  Repetitive motion did not result in any additional loss of range of motion, but the Veteran did have pain with repetitive motion.  

In response to the specific questions posed by the Board in its remand, the VA examiner concluded that there was no objective evidence of neurologic abnormalities.  With regard to repetitive motion and flare-ups, the VA examiner stated that repetitive motion did result in increased pain, but not in loss of range of motion.  The VA examiner also stated that he could not determine whether the Veteran would suffer additional functional impairment during periods of flare-ups.  The VA examiner found no evidence of favorable or unfavorable ankylosis.  The examiner noted that, though the Veteran's range of motion was decreased, the Veteran still has motion in his back.  The VA examiner stated that the Veteran did not have any incapacitating episodes in the prior 12 months.  

Analysis

Under the General Rating Formula for Diseases and Injuries of the Spine, forward flexion to 60 degrees with no additional limitation by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use does not more nearly approximate or equate to forward flexion limited to 30 degrees or less or to favorable ankylosis of the entire thoracolumbar spine, which are the criteria for the next higher ratings, 40 and 50 percent, respectively, considering functional loss due to pain, painful movement, weakness, atrophy, swelling, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing under 38 C.F.R. §§ 4.40 , 4.45, 4.59, and repetitive motion.





Although the Veteran complains of pain, the pain does not rise to the level of functional loss that more nearly approximates or equates to flexion limited to 30 degrees or less. See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40). 


With respect to a separate rating for objective neurological abnormalities, there is no evidence of radiating pain or motor or sensory deficit and no evidence of any loss of bladder or bowel control or other neurological pathology associated with the disability.

With respect to incapacitating episodes, the Veteran stated that he has not had any incapacitation. And the evidence otherwise shows no incapacitating episodes of acute signs and symptoms that requiring bed rest prescribed by a physician and treatment by a physician, having a total duration of at least four weeks so as to meet criteria for a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

While the Veteran is competent describe symptoms, the Board places greater weight on the examination findings than the Veteran's subjective complaints. In summary, the criteria for rating higher than the 20 percent have not been met. 

The Board has considered whether assignment of "staged" ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007) is appropriate at any time during the period considered in this appeal.  The Board concludes that the evidence does not show that degenerative disc disease at L5-S1 met the criteria for a higher rating at any time since the claim was filed in February 2009.

As the preponderance of the evidence is against the claim for a higher rating, the benefit-of-the-doubt standard does not apply. 38 U.S.C.A. § 5107(b). 



Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria under Diagnostic Code 5237, applying 38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71, reasonably encompass the Veteran's disability level and symptomatology.  The Veteran has complained of pain, fatigue, decreased motion, stiffness, weakness, and spasms.  The General Rating Formula encompasses painful motion and spasms.  Fatigue and weakness are encompassed in additional functional loss, applying 38 C.F.R. §§ 4.40 and 4.45.  As the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 






A Total Disability Rating for Compensation based on Individual Unemployability

The claim for a total disability rating is remanded. 


ORDER

Service connection for degenerative joint disease of the left knee, claimed as secondary to service-connected low back disability, is denied.  

A disability rating higher than 20 percent for low back strain and partial ankylosis involving L3-L4 with spondylosis at L1-L2 and L4-L5 is denied.  


REMAND

On the claim of service connection for a bilateral hip disability, on the most recent VA examination, arthritis of the hip joints was noted.  As it is not clear whether arthritis of the hips represents a separate disability distinct from the service-connected back disability, or whether the disability was caused by or aggravated by the back disability, further development under the duty to assist is needed.  

The Board is deferring a decision on the claim for a total disability rating until the remaining claim of service connection is finally adjudicated. 

The claim of service connection for a bilateral hip disability is REMANDED for the following action: 

1.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine: 

a).  Whether bilateral hip arthritis a separate and distinct disability apart from the service-connected low back disability, and, is so, 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the current bilateral hip disability is the result of the in-service fall overboard?  

b).  In the alternatively, whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the current bilateral hip disability is caused by or aggravated by the service-connected low back disability.  

The term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of the bilateral hip disability as a result of the service-connected low back disability beyond the natural clinical course of the bilateral hip disability as contrasted to a temporary worsening of symptoms.  

The Veteran's file must be made available to the VA examiner for review. 

2.  After the above development is completed, adjudicate the claim of service connection for a bilateral hip disability, including secondary service connection.  If the benefit sought is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112. 



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


